Tenney, J.
A suit may be properly brought against the maker, upon a negotiable promissory note on the last day of grace, after tho demand of payment, made at a reasonable hour of that day, and a refusal. And if a note is payable at a bank, a suit may be properly commenced on the last day of grace, after banking hours, without demand and notice. But it seems to be regarded as settled in this State and in Massachusetts, and also in other States, upon what is considered the weight of authority in England, that an action cannot bo maintained, if brought on the last day of grace, unless previously demanded on that day, or unless made payable at the bank on that day. Greeley v. Thurston, 4 Greenl. 479. Staples v. Franklin Bank, 1 Met. 43.
*64■ These suits were instituted upon promissory notes, which were in the bank on the last day of grace, and the cases furnish no evidence of a previous demand, or that they were commenced after the expiration of business hours at the bank, consequently they were premature.

Plaintiffs nonsuit,